DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 17-20 are objected to because of the following informalities:  
With regards to claims 12 and 17-20, in line 1, the word – a --- should be inserted before the word “non-transitory”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in lines 5-6, the limitation “at least one acoustic transducer disposed on one or more of the following list: the toilet seat, the toilet lid, and and the toilet lid, or on the toilet seat and the toilet bowl, etc..  It is unclear as to how a single acoustic transducer can be disposed on both the toilet seat and the toilet lid or both the toilet seat and the toilet bowl, etc.. For examination purposes, Examiner assumes that either at least one acoustic transducer is disposed on one of the list, or that there are a plurality of acoustic transducers disposed on one or more of the list.  
With regards to claims 13 and 15-16, the claims set forth that at least one of the at least one acoustic transducers are disposed on an inner surface of a belt, on the arm rest, or on the hand-held probe.  However, the claims are dependent on claim 1, which sets forth that the at least one acoustic transducer is disposed on one or more of “the toilet seat, the toilet lid or the toilet bowl”. Claim 1 therefore requires that the acoustic transducers are disposed on a toilet seat, a toilet lid, or a toilet bowl.  It is therefore unclear as to how an acoustic transducer disposed on a toilet seat, a toilet lid or a toilet bowl can simultaneously be on a belt, an arm rest or a hand-help probe. For examination purposes, it is assumed that the medical toilet further comprises at least one additional acoustic transducer that is disposed on a belt, arm rest or hand-held probe.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US Pub No. 2018/0008106).
With regards to claim 1, Hall et al. disclose a medical toilet (200; Figure 2) comprising:
a. a toilet seat (206) (paragraph [0025]; Figure 2):
b. a toilet lid (204) (paragraph [0025]; Figure 2);
c. a toilet bowl (210) (paragraph [0025]; Figure 2):
d. at least one acoustic transducer (i.e. ultrasonic sensors which correspond to acoustic transducers) disposed on one or more of the following list: the toilet seat, the toilet lid, and the toilet bowl (paragraph [0029], referring to seat sensors that measure displacement of water in the toil bowl,”such as ultrasonic sensors”); and
e. a controller (paragraph [0029], referring to the processor connected to the seat sensors, wherein the processor may use a controller to automatically close the toilet lid and perform a toilet flush).

With regards to claim 9, Hall et al. disclose that at leat one of the at least one acoustic transducers is disposed on the toilet seat (paragraph [0029], referring to the “seat” sensors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub No. 2018/0165417) in view of Hall’367 (US Pub No. 2018/0182367).
Hall et al. disclose a medical toilet (700, Figure 7) comprising:

b. a toilet lid (paragraph [0033], referring to the medical toilet including a lid; Figure 7);
c. a toilet bowl (see Figure 7, wherein the medical toilet (700) includes a toilet bowl):
d. at least one sensor disposed on one or more of the following list: the toilet seat, the toilet lid, and the toilet bowl (paragraph [0033], referring to either the lid, the seat, or both including sensors that collect health metrics); and
However, Hall et al. do not specifically disclose that the at least one sensor comprises at least one acoustic transducer
Further, Hall et al. do not specifically disclose that their medical device further comprises a controller.
Hall’367 discloses a toilet seat apparatus which performs ultrasound analysis of a user seated on the toilet, thus permitting a user to receive an ultrasound analysis of the thigh (Abstract; [0003]).  The toilet seat apparatus (100) includes an acoustic transducer (106) and a controller (130), wherein the controller is electrically coupled to the acoustic transducer (106) (paragraphs [0021], [0026]; Figures 1-2).  The controller may actuate the acoustic transducer (106) and may send and receive acoustic data to/from acoustic transducer (106) (paragraph [0026]; Figures 1-2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one sensor of Hall et al. comprise at least one acoustic transducer and the medical device further comprise a 
With regards to claim 2, Hall’367 discloses that the at least one acoustic transducer comprises a plurality of acoustic transducers (paragraphs [0005], [0032], referring to the multiple acoustic transducers).  
	With regards to claim 9, Hall et al. disclose that at least one of the at least one acoustic transducers is disposed on the toilet seat (paragraph [0033], referring to the seat including the sensors).  Hall’367 also discloses this limitation (paragraph [0021]; Figures 1-2).  
	With regards to claim 10, Hall et al. disclose that at least one of the at least one acoustic transducers is disposed on the toilet lid (paragraph [0033], referring to the lid including the sensors).

Claims 3-5, 8, 13, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Hall’367 as applied to claim 2 above, and further in view of Hall’984 (US Pub No. 2018/0020984).
	With regards to claims 3 and 8, as discussed above, the above combined references meet the limitations of claim 2.  
	However, they do not specifically disclose that the plurality of acoustic transducers comprises a matrix array or that the plurality of acoustic transducers is disposed on at least one sensor platform array.  

	Before the effective filing data, it would have been obvious to one of ordinary skill in the art to have the plurality of acoustic transducers of the above combined references comprise a matrix array and be disposed on at least one sensor platform array, as taught by Hall’984], in order to provide health related measurements such as echocardiograms which may be used to determine the amount of exertion a user gave while eliminating waste (Abstract; paragraphs [0036]-[0037]).
With regards to claim 4, Hall et al. disclose that the matrix array are disposed on the toilet lid (paragraph [0033]).  Hall’984 also discloses this limitation (paragraphs [0028], [0036]).  
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 3.  Further, Hall’367 disclose that the controller comprises a 
However, Hall et al. in view of Hall’367 do not specifically disclose that the stored information comprises of instructions for creating a two-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers.
Hall’984 discloses a method of obtaining health data of a toilet user, wherein a controller or processor may be coupled to acoustic/ultrasound sensors, wherein the controller or processor may be programmed to determine an echocardiogram (i.e. which by definition is an image (i.e. 2D image) created from using ultrasound waves (paragraphs [0007], [0028], [0030], [0036]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of the above combined references comprise of instructions for creating a two-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers, as taught by Hall’984, in order to provide heart health related information such as an echocardiogram (Abstract; paragraphs [0036]-[0037]).
With regards to claims 13 and 16, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the medical toil comprises a belt, wherein at least one of the at least one acoustic transducers is disposed on an inner surface of the belt or the toilet comprises a hand-held probe, wherein at least one of the at least one acoustic transducer is disposed on the hand-held probe.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the medical toilet of the above combined references comprise a belt, wherein at least one of the at least one acoustic transducers is disposed on an inner surface of the belt or comprise a hand-held probe, wherein at least one of the at least one acoustic transducer is disposed on the hand-held probe, as taught by Hall’984, in order to arrange the at least one acoustic transducers to be placed centered on or near the heart and lungs of the toilet user, and thus be able to provide dynamic heart health readings (Abstract; paragraphs [0003]-[0005]).
With regards to claims 19-20, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’367 disclose that the controller comprises a non-transitory computer readable medium which stores information 
However, they do not specifically disclose that the stored information comprises instructions for calculating trends in measurements collected by the at least one acoustic transducer and instructions for transmitting the trends in measurements to a remote device. 
Hall’984 discloses obtaining health data of a toilet user using one or more sensors which can comprise acoustic/ultrasound sensors (210), wherein health related measurements such as echocardiograms may be recorded and stored for trending and data analysis (Abstract; paragraphs [0028], [0030]; Figure 2). The measurements may be stored and monitored for a stressful event detection and further deviations from the rolling averages of heart function/health may trigger notifications (paragraphs [0003], [0039]).  Signals obtained from sensors may be processed and communicated to a remote location such as a server or computer (paragraph [0028]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of the above combined references comprise instructions for calculating trends in measurements collected by the at least one acoustic transducer and instructions for transmitting the trends in measurements to a remote device, as taught by Hall’984, in order to monitor for a stressful event detection and trigger notifications when deviations from the rolling averages of heart function/health are determined (Abstract; paragraphs [0003], [0039]).  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Hall’367 and Hall’984 as applied to claim 3 above, and further in view of Clements (US Patent No. 9,828,755).
With regards to claims 6-7, as discussed above, the above combined references meet the limitations of claim 3.  Further, Hall’367 disclose that the controller comprises a non-transitory computer readable medium which stores information (paragraph [0028], referring to the controller including memory for storing the acoustic data).  Further, Hall’984 discloses acquiring images (i.e. echocardiograms) over time based on a series of acoustic signals detected by the plurality of acoustic transducers (Abstract; paragraphs [0003], [0028]).
However, the above combined references do not specifically disclose that the stored information comprises instructions for creating a three-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers, wherein the image acquired over time comprises a four-dimensional image. 
Clements discloses a toilet comprising an automatic bidet which provides a more sanitary, fun and health experience for a person, wherein the bidet includes an ultrasonic 3D sensor (402/110) for imaging the user’s posterior front and back elimination positions (Abstract; column 1, lines 32-39; column 4, lines 20-31; column 10, lines 54-58; column 11, lines 31-62; column 12, lines 4-5).  The sensor (402, 110), which are attached to cleaning wands (132) of the bidet, can be used for 3D imaging of the user’s front and back elimination positions, and thus detect the stopping and start of elimination (i.e. urine if detected from the front area of the toilet) and be able to instruct where to direct a water stream (column 10, lines 31-39; column 11, lines 46-62; column 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of the above combined references comprise instructions for creating a three-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers and have the images acquired over time of the above combined references comprise a four-dimensional image (note that, as is known in the art, a 4D image is a 3D image acquired over time), as taught by Clements, in order to detect the stopping and start of elimination (column 11, lines 46-62).  

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Hall’367 as applied to claim 1 above, and further in view of Clements.
With regards to claims 11-12, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’367 disclose that the controller comprises a non-transitory computer readable medium which stores information (paragraph [0028], referring to the controller including memory for storing the acoustic data).
However, the above combined references do not specifically disclose that the at least one acoustic transducer is directed towards the toilet bowl and that the stored 
Clements discloses a toilet comprising an automatic bidet which provides a more sanitary, fun and health experience for a person, wherein the bidet includes an ultrasonic 3D sensor (402/110) for imaging the user’s posterior front and back elimination positions (Abstract; column 1, lines 32-39; column 4, lines 20-31; column 10, lines 54-58; column 11, lines 31-62; column 12, lines 4-5).  The sensor (402, 110), which are attached to cleaning wands (132) of the bidet, can be used for 3D imaging of the user’s front and back elimination positions, and thus detect the stopping and start of elimination (i.e. urine if detected from the front area of the toilet) and be able to instruct where to direct a water stream (column 10, lines 31-39; column 11, lines 46-62; column 12, lines 4-5; Figure 1, note that the ultrasonic 3D sensor (402/110) attached to the wands (132) are positioned to be directed towards the toilet bowl; further note that detecting the stopping and start of elimination corresponds to detecting a length of urination time). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one acoustic transducer of the above combined references be directed towards the toilet bowl and that the stored information comprises instructions for identifying one or more of the following list based on a series of acoustic signals detected by the at least one acoustic transducer: a length of urination time, as taught by Clements, in order to be able to detect the elimination .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Hall’367 as applied to claim 1 above, and further in view of Miller et al. (US Pub No. 2015/0289820).
With regards to claim 14, as discussed above, the above combined references meet the limitations of claim 1.  However, the above combined references do not specifically disclose that at least one of the at least one acoustic transducers emits Doppler signals.
Miller et al. disclose a device for monitoring medical parameters, wherein a Doppler ultrasound measurement can be used to measure the hematocrit of the individual (Abstract; paragraph [0121]; note that a Doppler transducer is inherently required for performing a Doppler ultrasound measurement).
Before the effective filing date of the above combined references, it would have been obvious to one of ordinary skill in the art to have at least one of the at least one acoustic transducers of the above combined references emit Doppler signals, as taught by Miller et al., in order to measure the hematocrit of the individual (Abstract; paragraph [0121]).    

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Hall’367 as applied to claim 1 above, and further in view of Hall’925 (US Pub No. 2018/0192925), as evidenced by Hall’984.
With regards to claim 15, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that their medical toilet further comprises an arm rest, wherein at least one of the at least one acoustic transducers is disposed on the arm rest.
Hall’925 discloses a medical toilet (800) wherein handles (830a, 830b) are included on the medical toilet and include sensors (840a, 840b) for detecting a user’s heart rate when the user grasps each of the handles with a hand (paragraph [0056]; Figure 8; note that the handles (830a, 830b) are positioned in such a manner that the toilet user would be able to rest their arms on the handles, and thus the handles can serve as an “arm rest”).  The heart rate may be an additional diagnostic metric, wherein additional diagnostic metrics may include ultrasound imaging (paragraphs [0040], [0056]; note that the heart rate may thus be acquired using ultrasound imaging, which would require the sensors (840a,b) to comprise of ultrasonic/acoustic transducers).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the medical toilet of the above combined references further comprise an arm rest, wherein at least one of the at least one acoustic transducers is disposed on the arm rest, as taught by Hall’925, in order to provide an additional diagnostic metric in the form of a heart rate (paragraph [0056]).  
If there is any doubt that ultrasound imaging sensors disclosed by Hall’925 can provide a heart rate measurement, Hall’984 discloses that a sensor may comprise of as evidenced by Hall’984, the ultrasound imaging sensors of Hall’925 can provide the heart rate measurement.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Hall’367 as applied to claim 1 above, and further in view of Hall’984 and Kuroki et al. (US Pub No. 2014/0296714).
With regards to claim 17, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’367 disclose that the controller comprises a non-transitory computer readable medium which stores information (paragraph [0028], referring to the controller including memory for storing the acoustic data).
However, Hall et al. in view of Hall’367 do not specifically disclose that the stored information comprises of instructions for identifying a cardiomyopathy.
Hall’984 discloses a method of obtaining heart health data of a toilet user, wherein a controller or processor may be coupled to acoustic/ultrasound sensors, wherein the controller or processor may be programmed to determine an echocardiogram (i.e. which by definition is an image (i.e. 2D image) created from using ultrasound waves) (Abstract; paragraphs [0003], [0007], [0028], [0030], [0036]).  Dynamic heart stress readings may be acquired over weeks months and years and used to trigger notifications (Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of the above combined references comprise instructions for identifying heart health data, as taught 
However, the above combined references do not specifically disclose that the ultrasound identified heart health data comprises an identification of cardiomyopathy.
Kuroki et al. disclose that acquiring medical information of a heart with an ultrasound transducer, wherein an example of a cardiovascular disease that can be identified using medical technology is cardiomyopathy (Abstract; paragraph [0002], [0065]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the ultrasound identified heart health data of the above combined references with ultrasound identified heart health data comprising an identification of cardiomyopathy, as taught by Kuroki et al., as the substitution of one known ultrasound identified heart health data/condition for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as identifying cardiomyopathy successfully from ultrasound images would be expected.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Hall’367 as applied to claim 1 above, and further in view of Hall’955 (US Pub No. 2018/0052955).
With regards to claim 18, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’367 disclose that the controller comprises a 
However, the stored information does not comprise instructions for determining bone density.
Hall’955 discloses a health condition determination method which comprises of toilet-based health measurement sessions which may include urinating or defecting in a toilet (Abstract; paragraph [0017]).  One or more health measurement devices which are in communication with an analyte sample by means of a sensor may comprise an ultrasonic sensor, wherein the user health parameter measured may be bone density (paragraphs [0014]-[0016], [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of the above combined references comprise instructions for determining bone density, as taught by Hall’955, in order to provide information about the health condition of bones (paragraphs [0008]-[0009], [0029]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Temanson et al. (US Pub No. 2020/0100725) disclose a toilet device including an electronics package comprising an ultrasonic distance sensor (Abstract; paragraph [0048]; Figure 6). Robertson (US Pub No. 2010/0121161) disclose an ultrasonic sensor to transmit and receive an ultrasound signal, wherein a processor measures a time needed to receive a reflection of the transmitted ultrasound signal, .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793